Per Curiam.
Tlacey Randall was found guilty by a jury of possession of marijuana and possession of cocaine (as a lesser-included offense of trafficking cocaine), and acquitted of possession of drug paraphernalia. The trial court sentenced Randall to the maximum sentence of five years in prison for possessing cocaine. Under the facts presented, we agree with Randall that the trial court sentenced him improperly, by relying partly on the premise that he was trafficking cocaine at the time of the offense, a charge for which he had been acquitted. See Drinkard v. State , 177 So.3d 993 (Fla. 1st DCA 2015). We also agree that the trial court improperly relied on certain uncharged criminal activity in imposing sentence. See Mosley v. State , 198 So.3d 58 (Fla. 2d DCA 2015). Accordingly, we REVERSE Randall's sentence and REMAND for sentencing before a different judge.
Wolf, Winokur, and Jay, JJ., concur.